Citation Nr: 0828807	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
compensation benefits. 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.




FINDING OF FACT

The appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. 
§§  3.1, 3.2, 3.4, 3.6, 3.40, 3.41, 3.203 (2007); Sabonis v.  
Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to VA compensation 
benefits.  The provisions of 38 U.S.C.A. §§ 1110 and 1131 set 
forth requirements for compensation benefits that the person 
who served during military service be a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or  
burial benefits, the VA may accept evidence of service  
submitted by a claimant such as a DD Form 214, Certificate of  
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence:  (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's  custody; and, (2) the document contains 
needed information as to  length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

In this case, the appellant filed a claim for VA benefits in 
November 2005.  He contends, in essence, that he had military 
service as a member of the United States Armed Forces of the 
Far East (USAFFE) during WWII and asserts that he is entitled 
to VA benefits as a result of his military duties.  

In support of his claim, the appellant submitted an Affidavit 
for Philippine Army Personnel dated in June 1945 purporting 
to show dates of service in the USAFFE and other units from 
December 1941 through August 1945.  He also submitted two 
statements from fellow soldiers reporting that they were 
inducted, along with appellant, into the USAFFE at Camp 
Murphy in December 1941.  However, these documents do not 
meet the legal requirements of 38 C.F.R. § 3.203 and are 
insufficient to establish veteran status.  

Basic eligibility for VA benefits may be established only 
upon verification of valid military service by the service by 
the National Personnel Records Center (NPRC). 
In a May 2006 response, the NPRC determined that the 
appellant had no recognized guerrilla service or service as a 
member of the Philippine Commonwealth Army in the service of 
the U.S. Armed Forces.  Moreover, at the appellant's request, 
NPRC also searched four additional alternate variations of 
his last name in December 2006 to rule out common spelling 
errors, but the search revealed negative findings.

An August 2007 Memorandum For File from the Veterans Service 
Center Manager further indicated that an attempt had been 
made to verify the appellant's claimed military service using 
his given name as well as the four additional alternate 
versions.  Nonetheless, "[t]he Service Department certified 
that this individual had no valid military service in the 
Armed Forces of the United States."  

As the Service Department's findings are binding and 
conclusive upon VA, the Board is bound by this determination.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In conclusion, because the Service Department determined that 
the appellant had no service in the Philippine Commonwealth 
Army, including recognized guerrilla service, he cannot be 
considered a "veteran" for VA purposes and the law precludes 
basic eligibility for VA benefits.  Accordingly, basic 
eligibility for VA benefits is denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant has requisite 
service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA notice 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. at 430 (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.




ORDER

The claim to basic eligibility for VA benefits is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


